United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 12-71
Issued: May 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2011 appellant, through his representative, filed a timely appeal from an
April 22, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Because more than 180 days has elapsed since the most recent merit decision dated October 1,
2010 and the filing of this appeal on October 3, 2011 the Board lacks jurisdiction to review the
merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 15, 2010 appellant, then a 31-year-old transportation security screener, filed a
traumatic injury claim alleging that on the same day he was lifting a bag off of a belt when he
stood up and heard a “pop” in his left knee. He stopped work.2
A January 16, 2010 magnetic resonance imaging (MRI) scan of the left knee revealed
compete disruption of the anterior cruciate ligament, indeterminate in age and complex tear of
the posterior horn of the medial meniscus. In a February 2, 2010 report, Dr. John E. Zvijac, a
Board-certified orthopedist, treated appellant for a left knee injury. Appellant reported that he
was at work lifting a heavy bag and twisted and subsequently felt a “pop” and had severe pain
and swelling in his left knee. Dr. Zvijac diagnosed torn left anterior cruciate ligament, medial
and lateral meniscal tears by MRI scan and recommended surgery. In a duty status report of the
same date he noted that appellant was totally disabled from work.
By letter dated February 10, 2010, OWCP advised appellant of the type of factual and
medical evidence needed to establish his claim. It particularly requested that he submit a
comprehensive medical report from his treating physician which included a reasoned explanation
as to how the specific work factors or incidents identified by appellant had contributed to his
claimed injury.
Appellant submitted an incident report dated January 15, 2010 and a February 25, 2010
statement, which indicated that between 8:50 a.m. to 9:00 a.m. he was lifting a bag and when he
stood up to place the bag on the carousel he heard and felt a pop in his left knee and experienced
pain and swelling. He submitted a February 22, 2010 report from Dr. Zvijac who noted that
appellant related all of his injuries to the January 15, 2010 injury at work. Dr. Zvijac opined that
appellant’s history and clinical examination were consistent with an acute injury on
January 15, 2010. He noted that the MRI scan report indicated that the age of the anterior
cruciate ligament tear was indeterminate and he could only go with appellant’s history of injury
and clinical examination which suggested that the injury occurred on January 15, 2010.
Appellant submitted a statement from Roselie Pierre, a coworker, who indicated that she was
working with him on January 15, 2010 when he injured his leg. Ms. Pierre noted that he was
unloading and checking alarm bags when he suddenly stopped and stated that he hurt his knee.
On February 25, 2010 the employing establishment controverted the claim alleging that
appellant was viewed on a closed circuit television on the day of the injury as limping and
favoring the left knee prior to the time he was alleged to have injured his knee. Also submitted
was a report from Dr. David M. Sack, a Board-certified physiatrist and employing establishment
physician, who reviewed appellant’s file and opined that the severity of his left knee injury was
out of proportion to the described mechanism of injury. He indicated that a simple lift of a bag
would not be enough to cause appellant’s left knee injury.

2

Appellant filed a claim for a lumbar strain occurring on February 24, 2005, claim number xxxxxx736; a claim
for a lumbar strain sustained on June 11, 2005, claim number xxxxxx651; a claim for a lumbar strain occurring on
March 23, 2006 claim number xxxxxx044; and a claim for a lumbar strain occurring on July 10, 2009, claim number
xxxxxx454. These claims are not before the Board on this appeal.

2

In a March 24, 2010 decision, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It indicated that his claim was administratively handled to allow medical payments up to
$1,500.00; however, the merits of the claim had not been formally adjudicated. OWCP advised
that, because appellant submitted a request for surgery and his employer challenged the claim,
his claim would be formally adjudicated. It denied his claim finding that the evidence did not
establish that he sustained a work-related injury.
On April 1, 2010 appellant requested an oral hearing which was held on July 9, 2010. He
submitted a statement reiterating the history of his work incident. Also submitted was an
April 2, 2010 operative report from Dr. Zvijac who performed a diagnostic arthroscopy of the
left knee, left anterior cruciate ligament reconstruction, partial medial and lateral meniscectomy
and synovectomy. He diagnosed torn left anterior cruciate ligament, medial and lateral meniscal
tears and synovitis.
In a decision dated October 1, 2010, an OWCP hearing representative affirmed the
March 24, 2010 decision, finding that the medical evidence was insufficient to establish that
appellant’s condition was due to the January 15, 2010 incident.
On January 13, 2011 appellant requested reconsideration. On March 29, 2011 he through
his representative requested a status on his claim. Appellant submitted an October 22, 2010
report from Dr. Zvijac who noted treating appellant two weeks after he sustained an injury on
January 15, 2010 while at work. He reported lifting a heavy bag and twisting his left knee when
he felt a pop and had severe pain and swelling. Dr. Zvijac noted that appellant denied any prior
injury to the left knee. He opined that, based on his history, physical examination and MRI scan,
appellant’s torn anterior cruciate ligament and medial and lateral meniscus tears were acute in
nature and causally related to his job duties and the injury on January 15, 2010.
In a decision April 22, 2011, OWCP denied appellant’s reconsideration request finding
that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(2) Advances a relevant legal argument not previously considered by OWCP; or

3

5 U.S.C. § 8128(a).

3

“(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”4
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
OWCP’s most recent merit decision of October 1, 2010, found that appellant had not
established his claim because the medical evidence was insufficient to establish that his
condition was due to the January 15, 2010 incident. On April 22, 2011 it denied his January 13,
2011 reconsideration request, without a merit review and he appealed this decision to the Board.
As noted above, the Board does not have jurisdiction over the October 1, 2010 OWCP
decision. The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
In his January 13, 2011 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not identify a specific point of
law or show that it was erroneously applied or interpreted. Appellant did not advance a new and
relevant legal argument not previously considered by OWCP.6 Consequently, he is not entitled
to a review of the merits of his claim based on the first and second above-noted requirements
under section 10.606(b)(2).
Appellant submitted an October 22, 2010 report from Dr. Zvijac who treated appellant
two weeks after he sustained an injury on January 15, 2010 while at work. He reported lifting a
heavy bag and twisting his left knee when he felt a pop and had severe pain and swelling.
Dr. Zvijac opined that, based on his history, physical examination and MRI scan, appellant’s torn
anterior cruciate ligament and medial and lateral meniscus tears were acute in nature and
causally related to his job duties and the injury on January 15, 2010. Although this report is new,
it is not relevant because it is similar to his notes dated February 2 and 22, 2010 previously of
record and previously considered by OWCP and found to be insufficient. Therefore, OWCP
properly determined that this evidence was cumulative and did not constitute a basis for
reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

On appeal, appellant through his representative, submitted a brief with exhibits and
asserted that he sustained a work-related left knee injury on January 15, 2010 while lifting a
heavy bag. The Board notes, however, that it only has jurisdiction over whether OWCP properly
denied a merit review of the claim. As explained, appellant did not submit evidence or argument
in support of his reconsideration request that warrants reopening of his claim for a merit review
under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

